Citation Nr: 0711959	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  01-03 605A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to a higher initial evaluation for headaches, 
dizziness, and memory loss, residuals of head injury, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for seizures, 
residuals of head injury, currently evaluated as 60 percent 
disabling.  

4.  Entitlement to an increased rating for fracture, left 
pubic bone, currently evaluated as 20 percent disabling.

5.  Entitlement to an effective date prior to September 1, 
2000 for a 20 percent evaluation for fracture, left pubic 
bone.

6.  Entitlement to an effective date prior to December 5, 
1994 for the grant of service connection for seizures, 
residuals of head injury.

7.  Entitlement to an effective date prior to December 5, 
1994 for the grant of service connection for headaches, 
dizziness, and memory loss, residuals of head injury. 

8.  Entitlement to an effective date prior to December 5, 
1994 for a total disability rating for compensation based 
upon individual unemployability (TDIU).

9.  Entitlement to an effective date prior to December 5, 
1994 for Chapter 35 benefits.

10.  Whether new and material evidence has been received to 
reopen the claim for service connection for dysthymic 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue of service connection for dysthymic claimed as 
depression has been recharacterized as whether new and 
material evidence has been received to reopen the claim for 
service connection for dysthymia claimed as depression 
because there was a prior Board decision denying service 
connection for a psychiatric disorder in May 1989.  The issue 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The RO characterized three of the issues as whether there was 
clear and unmistakable error (CUE) in assigning September 1, 
2000 as the effective date for a 20 percent rating for 
fracture, left pubic bone; and in assigning December 5, 1994 
as the effective date for TDIU and Chapter 35 benefits.  
However, the appeals of the effective date issues were from 
the rating decisions which initially assigned the effective 
dates.  Accordingly, the issues have been rephrased to 
reflect what has been appealed.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Flash v. Brown, 8 Vet. App. 332 (1995) (a 
reopened claim and clear and unmistakable error are 
different, mutually exclusive routes to the goal of 
determining an effective date).


FINDINGS OF FACT

1.  Low back disability including lumbosacral strain or 
arthritis of the lumbosacral spine was not manifest in 
service or within one year of service and is unrelated to 
service.  

2.  The veteran does not have a diagnosis of multi-infarct 
dementia.

3.  The veteran does not have an average of at least 1 major 
seizures in 4 months over the past year nor minor seizures 
averaging 9 or more times per week.

4.  The veteran's left pubic bone fracture produces no more 
than moderate left hip or knee disability.  

5.  The veteran did not appeal the November 1994 denial of a 
20 percent rating for residuals, left pubic fracture; the 
next claim for an increase was not received prior to 
September 1, 2000; and it is not factually ascertainable that 
there was an increase in the severity of the disability 
within 1 year before September 1, 2000.  

6.  The veteran did not appeal the October 1979 denial of 
service connection for concussion or the April 1994 denial of 
service connection for seizures, and the next claims for 
service connection for seizure and other residuals of a head 
injury were not received prior to December 5, 1994.  

7.  After the October 1979 denial of service connection for 
concussion or the April 1994 denial of service connection for 
residuals of head injury, there was no claim for TDIU before 
the next claim, for service connection, was received on 
December 5, 1994.

8.  The veteran did not meet the criteria for eligibility to 
Chapter 35 benefits prior to December 5, 1994.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in 
service, and arthritis of the lumbosacral spine may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for headaches, dizziness, and memory loss, 
residuals of head injury, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic 
Code 8045-9304 (2006).

3.  The criteria for an initial disability rating in excess 
of 60 percent for seizures, residuals of head injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 8045-8911 (2006).

4.  The criteria for a disability rating in excess of 20 
percent for fracture, left pubic bone, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 5010-5255 (2006).

5.  The criteria for an effective date prior to September 1, 
2000 for a 20 percent rating for fracture, left pubic bone, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  

6.  The criteria for an effective date prior to December 5, 
1994 for service connection for seizures, residuals of head 
injury, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  

7.  The criteria for an effective date prior to December 5, 
1994 for service connection for headaches, dizziness, and 
memory loss, residuals of head injury, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

8.  The criteria for an effective date prior to December 5, 
1994 for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  

9.  The criteria for an effective date prior to December 5, 
1994 for Chapter 35 benefits eligibility have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection, lumbosacral strain

The veteran appealed the RO's September 2001 denial of 
service connection for lumbosacral strain.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the evidence does not show any low back 
disease, injury, or disorder in service or within one year of 
service discharge.  Additionally, the veteran denied back 
symptom history and complaints on service discharge 
examination, and his spine was clinically normal then.  
Furthermore, while he was diagnosed with lumbosacral spine 
degenerative joint disease on VA examination in February 
2001, no competent evidence relates any current low back 
disability to service.  In light of the above, service 
connection is not warranted. 

Disability evaluations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  

Initial rating, headaches, dizziness, and memory loss, 
residuals of head injury

The veteran appealed the RO's January 2000 decision assigning 
an initial 10 percent rating for headaches, dizziness, and 
memory loss, residuals of head injury. 


This disability is rated under 38 C.F.R. Part 4, Diagnostic 
Code 8045-9304.  DC 8045 limits the assignable rating for 
purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, to 
10 percent, under DC 9304, unless there is a diagnosis of 
multi-infarct dementia associated with brain trauma.  The 
disability must be rated under DC 9304, as required by DC 
8045.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  There are a number of psychiatric and neurology 
examination or consultation reports of record, none of which 
contains a diagnosis of multi-infarct dementia associated 
with brain trauma.  Since there is no diagnosis of multi-
infarct dementia, a higher rating cannot be assigned for 
purely subjective complaints.  The Board concludes that the 
disability has not significantly changed during the rating 
period and that a uniform rating is warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Initial rating, seizures, residuals of head injury

The veteran appealed the RO's January 2000 decision assigning 
an initial 20 percent rating for seizures residuals of head 
injury.  The RO assigned a December 1994 effective date.  In 
January 2005, the RO changed the initial rating to 60 
percent, effective from December 1994.  

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, 38 C.F.R. § 4.124a, an 80 percent rating 
is assigned when there is an average of at least 1 major 
seizure in 4 months over the last year, or 9-10 minor 
seizures per week.  A 100 percent rating is assigned when 
there is an average of at least 1 major seizure per month 
over the last year.  

In determining the frequency of seizures, competent 
consistent lay testimony emphasizing convulsive and immediate 
post-convulsive characteristics may be accepted.  
38 C.F.R. § 4.121.   A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a, NOTES 
(1) and (2) following DC 8911.

Based on the evidence, the Board concludes that a rating 
higher than 60 percent is not warranted and that a uniform 
rating is warranted as the degree of disability has not 
significantly changed during the rating period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In April 1996, the veteran reported that he hade had a 
seizure in March 1996.  In May 1996 and November 1996, the 
veteran reported a few seizures since the last visit.  A 
February 1997 VA medical record does not indicate whether the 
seizures discussed were petit mal or grand mal, although it 
indicates that the veteran reported having seizures about 
once or twice a month.  Another February 1997 medical record 
reports a few seizures since the last visit.  The May 1997 
medical record is substantially illegible.

An October 1997 note states that the veteran reported a few 
seizures during the night since the last visit.  A November 
to December 1997 VA hospital discharge summary indicates that 
the veteran had not taken Dilantin for a few days prior to 
admission and had had a seizure.  He had no seizures during 
the hospitalization, which lasted 4 days.  

In July 1997, it was reported that the veteran had been 
seizure-free for a month.  The December 1998 VA examination 
reported a history of developing seizures a few months after 
the 1959 injury, with a frequency of one every two months, 
manifested by black-outs, falling down, and wetting himself, 
followed by headaches.  The examination report did not 
otherwise specifically indicate how many seizures the veteran 
had been having during the rating period.  

In June 1999, the veteran reported that he had had a seizure 
1 week beforehand.  In August 1999, he reported that he had 
had one the other day.  And in November 1999, he reported 
that he had had 3 seizures since the last appointment.    

In February 2000, the veteran reported that he had had a 
seizure 4 days beforehand.  In March 2000, the veteran stated 
that he had had no seizures since February 2000.  In July 
2000, the veteran reported that he had had no recent seizure 
activity.

On VA examination in February 2001, the veteran reported a 
history of convulsions at the present time.  To another 
February 2001 examiner, he reported a seizure treated 2 weeks 
beforehand, and a few petit mal seizures since that time, and 
that he usually had seizures once or twice a month.  

In March 2001, the veteran reported that he had had a grand 
mal seizure about a month beforehand.  In October 2001, the 
veteran reported that he seldom has seizures now.  

During the veteran's December 2001 hearing, he testified that 
there are grand mal and petit mal seizures, and that he had 
petit mal seizures quite often.  He stated that he had petit 
mal seizures several or six times a month.  Then he said he 
would have at least 3 or 4 every week.  Later, he indicated 
that petit mal seizures averaged 3 or 4 or 6 a week.  He 
stated that with medication, grand mal seizures would happen 
every 2 or 3 months.  Transcript at 14-15, 18-19.  Although 
the veteran's estimates about the number of petit mal 
seizures he has very, none are high enough to support 
assignment of a higher rating, and his descriptions are not 
adequate to support a conclusion that he has major seizures 
of a frequency that would support assignment of a higher 
rating.  38 C.F.R. § 4.121; DC 8911.

In June 2002, the veteran reported that his last seizure was 
about a month beforehand.  In September 2002, the veteran 
indicated that since his last visit, he had had approximately 
3 episodes of "spells".  There was not a loss of 
consciousness with any of these.

A January 2003 record notes reports of seizures once or twice 
a month.  Instead of tonic-clonic convulsions, however, mere 
intense grasping was reported.  Thus, these are not shown to 
have been grand mal seizures.  NOTE (1) following DC 8911.

Later in January 2003, the veteran denied having any seizures 
in the past month, and in February 2003, he voiced no 
complaints and reported that he had not had a seizure since 
December 2002.  

In April 2003, the veteran reported to a nurse that he had 
had one petit mal and one grand mal the day before.  A 
neurologist specified that there had been 2 generalized motor 
seizures and 2 of what the veteran described as petit mal 
seizures the day before.  The characterization of the first 2 
mentioned does not place them in the category of grand mal 
seizures as defined by NOTE (1) following DC 8911 because 
convulsions were not reported.  Similarly, the veteran's June 
2003 report of a grand mal seizure in early June 2003 does 
not describe a grand mal seizure as defined.  His September 
2003 report was that his last seizure was in July 2003.  

In January 2004, the veteran reported that he had had a 
couple of minor seizures but no grand mal episodes, and in 
March 2004, he reported that he had had no seizures since the 
last visit.  Furthermore, in April 2004, he reported that his 
medications had been switched and that his seizures were 
under control.  In September 2004, he reported no seizures so 
far.

Despite all the evidence of seizures, there is no acceptable 
evidence that the veteran has had an average of at least 1 
major seizure in 4 months over the last year during any part 
of the rating period.  They have not been diagnosed, and the 
veteran has reported them, but he has not given sufficient 
information, in reporting them, for the Board to conclude 
that he has major seizures, as described in NOTE (1) 
following DC 8911.  What is left for analysis, then, is 
whether the evidence shows that the veteran has had at least 
9-10 minor seizures per week.  The evidence does not show 
that he has.  All of the history that has been reported 
preponderates in favor of a finding that the veteran has less 
than 9 minor seizures per week.  Both his estimates in his 
hearing, and the reports of the occurrences and frequencies 
of seizures that are contained in the medical records, are an 
indication that he does not have 9 or more minor seizures per 
week.  

The Board has reviewed the rating schedule and finds that DC 
8045-8911 is most appropriate, as DC 8045 provides that 
seizures are rated under the diagnostic code specifically 
dealing with seizures, which is DC 8911.  

As concerns the matter of whether referral for an 
extraschedular rating would be appropriate, the Board notes 
that the veteran stated in November 2000 that seizures and 
headaches caused him to leave his last job.  However, he 
testified in December 2001 that his last job was in 1982 or 
1983, which was well before the rating period.  He also 
testified that the reason he felt that he could not work full 
time was his memory and depression, not seizures, and his 
seizures are already rated as 60 percent disabling, which is 
in itself recognition that they are substantially disabling.  
Moreover, the veteran has been assigned a TDIU rating, in 
large part due to his seizure disorder, effective from 
December 1994.  Under the circumstances, the Board concludes 
that the service-connected seizure disability itself does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Left pubic bone fracture

The RO increased the evaluation for the veteran's fracture, 
left pubic bone, from 10 percent, to 20 percent, under DC 
5010-5255, in a September 2001 rating decision, effective 
from September 1, 2000.  The veteran appealed both the 
effective date and the percentage evaluation assigned.

Diagnostic Code 5010 is for traumatic arthritis, which is 
rated as degenerative arthritis based on limitation of 
motion.  See DC 5003.  DC 5255 is for femur impairment.  
Femur malunion with marked knee or hip disability warrants a 
30 percent rating.  The 2001 examination indicated that the 
veteran had left hip flexion to 100 degrees, abduction to 20 
degrees, and moderate functional limitation or loss due to 
pain.  No joint or muscle disorders were noted.  With 
consideration of 38 C.F.R. §§ 4.40, 4.45 (2006), no more than 
moderate hip disability is shown.  The veteran uses a cane 
but has no joint or muscle disorders and he has a fairly good 
range of motion and only moderate functional limitation or 
loss due to pain.  DC 5255 appears to be the best code for 
rating this disorder.  See Butts.  No basis for referral of 
this disability for extraschedular consideration has been 
raised.  See 38 C.F.R. § 3.321(b)(2).

The Court has held, concerning effective dates, that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2006).

The effective date for the 20 percent rating for the left 
pubic fracture residuals should be no earlier than September 
1, 2000.  That is when the claim for increase was filed.  
Additionally, it is not factually ascertainable that the 
increase in severity occurred within the year before the 
claim was filed.  There are medical records dated within the 
year prior to the date the claim was received, but they do 
not pertain to the left pubic fracture residuals.  
Furthermore, no other evidence shows that there was an 
increase in the degree of disability within the year before 
the claim was filed.  Additionally, the veteran did not 
appeal the last prior rating decision in November 1994, 
denying a higher rating than 10 percent, so that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Effective date for service connection for seizures, residuals 
of head injury; and for headaches with memory loss and 
dizziness, residuals of head injury

An effective date prior to December 5, 1994 for service 
connection for these disorders is not warranted.  The veteran 
had claimed service connection for concussion in November 
1972.  That claim was denied in February 1973, notice was 
given, and the veteran did not appeal.  He applied to reopen 
in April 1979, this time reporting convulsions as well.  The 
RO denied service connection for concussion and convulsions 
in October 1979 and notified the veteran of his appeal rights 
also at that time.  The veteran applied to reopen in July 
1983.  In November 1986, the RO held that new and material 
evidence had not been received to reopen service connection 
for seizures.  The veteran perfected an appeal of that 
decision, but the Board denied service connection for seizure 
disorder in May 1989.  The veteran applied to reopen in July 
1991, but the RO denied the claim for seizures in October 
1991 and notified the veteran of his appeal rights in 
November 1991.  The veteran applied to reopen again in 
October 1993; in April 1994, the RO denied service connection 
for seizures and notified the veteran of its decision and of 
his right to appeal.  Since the veteran did not appeal the 
October 1979 and April 1994 RO decisions, they became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  

Nothing between the final October 1979 denial of service 
connection for concussion, the April 1994 denial of service 
connection for seizures, and the December 5, 1994 claim for 
service connection for seizure disorder can be considered as 
a claim for service connection for residuals of head injury.  

An informal claim is a communication or action indicating an 
intent to apply for a benefit and it must identify the 
benefit sought.  38 C.F.R. § 3.155 (2006).  Since the next 
claim for service connection for residuals of head injury 
after those final decisions was not received prior to 
December 5, 1994, an earlier effective date than December 5, 
1994 is not warranted for service connection for the head 
injury residuals.  In a reopened claim, the effective date is 
to be the later of the date entitlement arose or the date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

TDIU and Chapter 35 effective dates

The RO granted a TDIU and Chapter 35 benefits eligibility 
effective from December 5, 1994 in a January 2005 rating 
decision, and the veteran appealed the effective date 
decisions.  The TDIU rating, and the Chapter 35 eligibility, 
were based in large part on the disability due to the 
service-connected seizure disorder; the effective date of 
service connection for that disability, as discussed above, 
is no earlier than the December 5, 1994 claim.  A claim for 
TDIU had not been received before then.  Under Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the "identify the benefit 
sought" requirement of 38 C.F.R. § 3.155(a) (2006) is met 
and VA must consider TDIU.  Eligibility under 
38 C.F.R. § 4.16 (2006) for a TDIU prior to December 5, 1994 
is not shown.  Before December 5, 1994, the only 
service-connected disability was fracture, left pubic bone, 
rated as 10 percent disabling and there had been finality of 
that decision.  The explanation for why an effective date 
prior to December 5, 1994 for service connection for seizure 
disorder is not warranted was explained above.  Since there 
is not an earlier effective date for the 60 percent rating 
for seizure disorder, there can not be an earlier effective 
date than December 5, 1994 for the grant of the TDIU.  

Moreover, the Chapter 35 benefits were granted because a TDIU 
was granted.  Eligibility for Chapter 35 benefits is 
dependent upon there being total disability permanent in 
nature resulting from service-connected disability.  
38 U.S.C.A. § 3501(a) (West 2002).  Since the TDIU effective 
date is December 5, 1994, an earlier effective date is not 
warranted for Chapter 35 benefits.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


VA's duties to notify and assist

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in November 2002, July 2004, and July 
2005 letters.  The Board acknowledges that notice should be 
given before the initial adjudications.  In this case, 
however, the unfavorable RO decisions on the matters of 
earlier effective dates for service connection and higher 
initial ratings for seizures and headaches were already 
decided - and appealed -- by the time the current section 
5103(a) notice requirement was enacted in November 2000.  The 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 
112, at 120 (2004), that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided before the last 
supplemental statement of the case.  The veteran did not 
receive all necessary notice prior to the October 2001 
initial adjudications of the claims for service connection 
for lumbosacral strain or an increased rating for left pubic 
bone fracture or an effective date prior to September 1, 2000 
for the 20 percent evaluation; nor did he receive all 
necessary notice prior to the January 2005 initial TDIU and 
Chapter 35 benefits effective date adjudications.  However, 
the lack of such a pre-decision notice is not prejudicial.  
Notice was provided prior to the last RO adjudication.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates and degrees of 
disability in February 2001, July 2004, December 2004, 
January 2005, and March and May 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The new notice 
requirements were not in effect at the time of the January 
2000 decision.  While the notice was after most of the 
initial adjudications, all notice and assistance deficiencies 
concerning effective date and degree of disability were cured 
because the veteran was given an opportunity to submit 
evidence after the required notice and there were subsequent 
adjudications as late as May 2006 at the RO.  Any 
deficiencies in VA's duties to notify the claimant concerning 
effective date or degree of disability for the service 
connection claim is harmless, as service connection has been 
denied.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, VA examination reports, SSA records, and 
lay statements including hearing testimony.  VA has made 
reasonable attempt to obtain all relevant evidence that it is 
aware of and which the veteran has authorized it to obtain.  
Concerning VA records, there is no allegation of an increase 
in the severity of the pubic fracture, headaches, and 
seizures since the most recent VA medical records contained 
in the file, dating until January 2005.  Concerning the low 
back disability claim, there is no satisfactory evidence of a 
relevant event, injury or disease in service, or of arthritis 
manifesting during the initial post-service year.  The 
provisions of 38 C.F.R. § 3.159 do not require examinations 
for the effective date appeals.  VA has satisfied its 
assistance duties.


ORDER

Service connection for lumbosacral strain is denied.

A higher initial rating for headaches, dizziness, and memory 
loss, residuals of head injury, is denied.

A higher initial rating for seizures, residuals of head 
injury, is denied.

A higher rating for fracture, left pubic bone, is denied.

An effective date prior to September 1, 2000 for a 20 percent 
rating for fracture, left pubic bone, is denied.

An effective date prior to December 5, 1994 for service 
connection for seizures, residuals of head injury, is denied.

An effective date prior to December 5, 1994 for service 
connection for headaches, dizziness, and memory loss, 
residuals of head injury, is denied.

An effective date prior to December 5, 1994 for a TDIU is 
denied.

An effective date prior to December 5, 1994 for Chapter 35 
benefits eligibility is denied.


REMAND

The veteran appealed the RO's September 2001 denial of 
service connection for dysthymic disorder claimed as 
depression.  In the September 2001 decision, the RO decided 
the claim on the merits and did not mention any prior 
decisions.  However, there had been a prior Board decision in 
1989 denying service connection for psychiatric disorder.  
The Board notes that the RO did not provide the veteran with 
the notice required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), and that it did not consider whether new and material 
evidence has been received to reopen the claim.  Due process 
requires that the case be returned to the RO for such action.

Accordingly, the case is REMANDED for the following action:

1.  Comply with the Kent decision 
concerning the veteran's application to 
reopen a claim for service connection 
for dysthymic disorder.  As the claim 
to reopen was filed before August 29, 
2001, advise the veteran of old 
38 C.F.R. § 3.156 (2001) and of what 
evidence is necessary to reopen his 
claim in light of the Board's May 1989 
decision. 

2.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the and given 
the opportunity to respond thereto.  The 
matter of whether new and material 
evidence has been received to reopen the 
claim for service connection for 
dysthymic disorder should be addressed, 
with consideration of OLD 
38 C.F.R. § 3.156 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


